DETAILED ACTION

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.  Applicant is arguing the teachings of Oshiro in regards to the newly added limitations (which appear to be very similar to the prior amendments to the last response).  Applicant further argues that Oshiro does not disclose stopping the focal position after raising/lowering the focal position in Fig. 3 and that a POSITA would interpret the processing steps in Fig. 3 of Oshiro to be executed again while moving the focal point.  After further consideration, this argument is unclear to the examiner.  Why would the focal position not be stopped?  Why would a POSITA interpret that the focal position is moved while performing the steps in Fig. 3?  Oshiro Fig. 3 shows that an image is captured, then processed, the focus position is adjusted based on the processed image, and then the steps are repeated.  Therefore, when capturing a second image it would be obvious that the focal point of the objective lens is stopped because it would not make sense to capture the second image while the objective lens is moving.  Furthermore, it would be obvious that the objective lens is not moved until after processing the image since the focus position is calculated according to the processed image.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiro et al. (herein after will be referred to as Oshiro) (US 20050258335) in view of Dong et al. (herein after will be referred to as Dong) (US 20050089208).

Regarding claim 1, Oshiro discloses
an apparatus for capturing an image of a sample, the apparatus comprising: [See Oshiro [Title] Microscope system.]
a stage configured to support a sample;  [See Oshiro [Fig. 24 and 0154] Stage (15) to support sample (S).]
an objective lens configured to face to the sample;  [See Oshiro [Fig. 24 and 0154] Objective lens (21).]
a stage controller configured to move the stage at a moving speed along a scanning direction;  [See Oshiro [Fig. 24 and 0130] XY stage driving part (16).]
a beam splitter optically coupled to the objective lens and configured to divide an optical image of at least a portion of the sample into a first optical image and a second optical image;  [See Oshiro [Fig. 24] Beamsplitter (26) to split optical paths/image received at sensor (41) which captures first image and sensor (42) captures the second image.  Also, see para. 0127-0128.]
a first image sensor configured to capture the first optical image of the at least a portion of the sample;  [See Oshiro [Fig. 24] Image sensor (41).]
a second image sensor configured to capture the second optical image of the at least a portion of the sample and provide image data;  [See Oshiro [Fig. 24] Image sensor (42).]
a focus controller configured to analyze the image data so as to control a focus position of the objective lens based on the analysis result before the first image sensor captures the first optical image of the at least portion of the sample; an objective lens control unit configured to control a position of the objective lens with respect to the same based on control by the focus controller; and   [See Oshiro [Fig. 24] Focus controller (47) in communication with driving part (23) and actuator (22).  Also, see 0132, the focus controller performs focus control using image data from sensor (42).  Also, see 0055, the actuator (22) adjusts position of the objective lens to control focal point of image pickup.  Also, see 0131, focus controller uses image data from sensor (42) and controls the image pickup of sensor (41) on the basis of the result (therefore the image pickup of sensor (41) is after sensor (42)).]
a view-field adjusting lens configured to contract the second optical image on an optical path of the second image sensor,  [See Oshiro [Fig. 24] Lens (26b) focus/narrows optical path light rays onto sensor (42).]
wherein the focus controller is configured to alternate between analyzing the image data and controlling the focus position of the objective lens while the stage supporting the sample is moved by the stage controller, and  [See Oshiro [0067] Focus control for camera (31) is controlled using image acquired by camera (32), and for focus control, driving the sample stage on which the sample S is placed.  Also, see 0066, real-time focus technique…real time basis for an image.  Therefore, this shows that as the stage is driven, real-time imaging from camera (31) is acquired using the focus control determined by camera (32).  Therefore, the two cameras would alternate in real-time as the stage is being driven.]
wherein the focus controller is configured not to control the focus position of the objective lens during capture of the second optical image of the at least portion of the same, for analyzing the image data, and  [See Oshiro [Fig. 3] The focus image is only analyzed before/after the focus is adjusted.  S(101) Focus image is captured (i.e. while focus position is not adjusted) and then after a plurality of steps the focus position is adjusted (S108 or S110).]
wherein, during an analysis of the focus position by the focus controller, the objective lens control unit does not actuate the objective lens, and the objective lens control unit moves the objective lens with respect to the sample in only one direction when analysis of the focus position is not being performed, and [See Oshiro [Fig. 3] The focus image is only analyzed before/after the focus is adjusted.  S(101) Focus image is captured (i.e. while focus position is not adjusted) and then after a plurality of steps the focus position is adjusted (S108 or S110).  Also, see 0055, the actuator for driving the objective lens in the z-axis direction for varying the focal point.]
Oshiro does not explicitly disclose
wherein the at least portion of the sample in the first optical image and the at least portion of the sample in the second optical image are the same, 
However, Dong does disclose
wherein the at least portion of the sample in the first optical image and the at least portion of the sample in the second optical image are the same,  [See Dong [0010] Desired focus position for the scanning camera is determined for the target region based on the focus information.]
wherein the view-field adjusting lens is configured to contract the second optical image so that a size of the second optical image formed at the second image sensor is equivalent to a size to the first optical image.  [See Dong [0054] Focus window is equal in size to scanning window.  Also, see 0045, focus camera includes lenses.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Oshiro to add the teachings of Dong, in order to improve the process for obtaining images of selected regions during microscope imaging [See Dong [0009-0010]].


Regarding claim 3, Oshiro (modified by Dong) disclose the apparatus of claim 1.  Furthermore, Oshiro does not explicitly disclose
wherein the first image sensor is a line sensor.  
However, Dong does disclose
wherein the first image sensor is a line sensor.  [See Dong [0050] Main camera is a line sensor.]
Applying the same motivation as applied in claim 1.

Regarding claim 4, Oshiro (modified by Dong) disclose the apparatus of claim 1.  Furthermore, Oshiro does not explicitly disclose
wherein the second image sensor is a line sensor.  
However, Dong does disclose
wherein the second image sensor is a line sensor.  [See Dong [0043] Focus camera is a line sensor.]
Applying the same motivation as applied in claim 1.

Regarding claim 5, Oshiro (modified by Dong) disclose the apparatus of claim 1.  Furthermore, Oshiro discloses
further comprising a prism-shaped glass member disposed on the second image sensor.  [See Oshiro [Fig. 19] Prism lens (42a).]

Regarding claim 6, Oshiro (modified by Dong) disclose the apparatus of claim 1.  Furthermore, Oshiro discloses
wherein the focus controller is configured to alternate between analyzing the image data and controlling the focus position of the objective lens while the stage supporting the sample is moved by the stage controller.  [See Oshiro [0060] Focus controller (37) analyzes image and the focal point for objective lens is controlled based on the analysis. Also, see Fig. 1, controller (36) controls stage through part (16).  Also, see 0067, driving the objective lens for focus control is perform while driving the sample stage.]

Regarding claim 7, Oshiro (modified by Dong) disclose the apparatus of claim 1.  Furthermore, Oshiro discloses
wherein the focus controller is configured to move the objective lens based on the analysis result.  [See Oshiro [0131] focus controller uses image data from sensor (42) and controls the image pickup of sensor (41) on the basis of the result.]

Regarding claim 8, Oshiro (modified by Dong) disclose the apparatus of claim 1.  Furthermore, Oshiro does not explicitly disclose
wherein an image filed on the second image sensor is prior to an imaging field of the first image sensor in the scanning direction.  
However, Dong does disclose
wherein an image filed on the second image sensor is prior to an imaging field of the first image sensor in the scanning direction.  [See Dong [0055] Focus sensor captures data before main camera captures data.]
Applying the same motivation as applied in claim 1.

Regarding claim 9, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 9.

Regarding claim 11, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 11.

Regarding claim 12, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 15.

Regarding claim 16, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 10.

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiro (US 20050258335) in view of Dong (US 20050089208) and in further view of Young et al. (herein after will be referred to as Young) (US Patent No. 9,041,930).

Regarding claim 2, Oshiro (modified by Dong) disclose the apparatus of claim 1.  Furthermore, Oshiro does not explicitly disclose
wherein the first image sensor is a TDI sensor.  
However, Young does disclose
wherein the first image sensor is a TDI sensor.  [See Young [Abstract] TDI sensor.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Oshiro (modified by Dong) to add the teachings of Young, in order to improve upon microscope imaging systems utilizing TDI cameras [See Young [Col. 2 1st para.]].

Regarding claim 10, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486